Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note that Claims 21 – 24 are no longer withdrawn from consideration as noted below.
Authorization for this examiner’s amendment to make changes to Claims 1, 10, 18, 21, and 23 was given by Melanie Chernoff (#77,944) on August 10, 2022. 

In the Claims:
Regarding Claim 1, change: 
" An electronic device, comprising:
	a housing;
	two or more sensors positioned along an inner periphery of the housing, the two or more sensors being separate sensors; and
	one or more processors in communication with the two or more sensors, the one or more processors configured to:
		fuse information detected by at least two of the sensors into a combined stream of sensor data at a series of time points, the combined stream of sensor data including at least two data points at each time point;
		determine, using the fused information, a user interaction with an outer surface of the housing;
determine a type of gesture based on the detected user interaction;
determine a type of input command based on the determined gesture; and
execute a task corresponding to the determined type of input command.”  
to 
-- An electronic device, comprising:
	a housing;
	two or more sensors positioned along an inner periphery of the housing, the two or more sensors being separate sensors; and
	one or more processors in communication with the two or more sensors, the one or more processors configured to:
		fuse information detected by at least two of the sensors into a combined stream of sensor data at a series of time points, the combined stream of sensor data including at least two data points at each time point;
		determine, using the fused information, a user interaction with an outer surface of the housing;
determine a type of gesture based on the detected user interaction; 
		correlate the fused sensor data with models for at least two sensors; 
estimate, based on the correlation, properties of the gesture including one or more positions where the applied force is detected;
determine a type of input command based on the determined gesture; and
execute a task corresponding to the determined type of input command.--.
Regarding Claim 10, change: 
" A method of detecting input to an electronic device, comprising:
receiving, by one or more processors from two or more sensors, sensor data related to an interaction with a housing of the electronic device, the two of more sensors being separate sensors; 
fusing, by the one or more processors, sensor data received from at least two of the sensors into a combined stream of sensor data at a series of time points, the combined stream of sensor data including at least two data points at each time point;
determining, by the one or more processors based on the fused sensor data, a type of gesture; 
determining, by the one or more processors based on the type of gesture, a type of user command; and
executing, by the one or more processors based on the type of input command, an action corresponding to the user command.” 
to 
- - A method of detecting input to an electronic device, comprising:
receiving, by one or more processors from two or more sensors, sensor data related to an interaction with a housing of the electronic device, the two of more sensors being separate sensors; 
fusing, by the one or more processors, sensor data received from at least two of the sensors into a combined stream of sensor data at a series of time points, the combined stream of sensor data including at least two data points at each time point;
determining, by the one or more processors based on the fused sensor data, a type of gesture; 
correlating, by the one or more processors, the fused sensor data with models for at least two sensors; 
estimating, by the one or more processors based on the correlation, properties of the gesture including one or more positions where the applied force is detected;
determining, by the one or more processors based on the type of gesture, a type of user command; and
executing, by the one or more processors based on the type of input command, an action corresponding to the user command. - -.
Regarding Claim 18, change:
“The method of claim 17, wherein the properties further include a magnitude of the applied force detected at the one or more positions.”
to 
- - The method of claim 10, wherein the properties further include a magnitude of the applied force detected at the one or more positions. - - .
Regarding Claim 21, change:
“ A method of determining gesture input for an electronic device, comprising:
receiving, from two or more sensors, sensor data related to an interaction with a housing of the electronic device, the sensor data including a plurality of data points, the two or more sensors being separate sensors; 
fusing, with the one or more processors, sensor data received from at least two of the sensors into a combined stream of sensor data at a series of time points, the combined stream of sensor data including at least two data points at each time point;
comparing, with one or more processors, the plurality of data points to a model of sensor responses;
deriving, with the one or more processors based on the comparison, a parameter in which the data points align with the model; and
determining, with the one or more processors based on the derived parameter, a gesture.” 
to
 	- - A method of determining gesture input for an electronic device, comprising:
receiving, from two or more sensors, sensor data related to an interaction with a housing of the electronic device, the sensor data including a plurality of data points, the two or more sensors being separate sensors; 
fusing, with the one or more processors, sensor data received from at least two of the sensors into a combined stream of sensor data at a series of time points, the combined stream of sensor data including at least two data points at each time point;
correlating, by the one or more processors, the fused sensor data with models for at least two sensors; 
estimating, by the one or more processors based on the correlation, properties of the gesture including one or more positions where the applied force is detected;	
comparing, with one or more processors, the plurality of data points to a model of sensor responses;
deriving, with the one or more processors based on the comparison, a parameter in which the data points align with the model; and
determining, with the one or more processors based on the derived parameter, a gesture. - -.
Regarding Claim 23, change:
“ The method of claim 22, wherein the model includes a plurality of curves, each curve corresponding to one of the independent sensors.”
to
- - The method of claim 22, wherein the model of sensor responses includes a plurality of curves, each curve corresponding to one of the independent sensors. - - .

Election/Restrictions
Claims 21 - 24, previously withdrawn from consideration as a result of a restriction requirement, include the allowable subject matter of an elected allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office Action mailed on May 27, 2021 is hereby withdrawn and Claims 21 – 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        August 12, 2022